 1       McGREGOR W. SCOTT
         United States Attorney
 2       RICHARD J. BENDER
         Assistant United States Attorney
 3       501 I Street, Suite 10-100
         Sacramento, CA 95814
 4       Tel: (916) 554-2780
 5       Attorneys for the United States
      
 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11       UNITED STATES OF AMERICA,                        Case No. 2:14-CR-00325-JAM

12                         Plaintiff,                     GOVERNMENT’S MOTION and ORDER
                                                          DISMISSING INDICTMENT AS TO
13              v.                                        DEFENDANT TERI SCHELL

14       TERI SCHELL,

15                         Defendant.

16
               Pursuant to Rule 48(a) of the Federal Rules of Criminal Procedure, the government hereby
17
     moves to dismiss the charges in the Indictment as to defendant Teri Schell in the present case.
18
     These charges constitutes all the charges as to this defendant and will terminate her involvement
19

20   in the case. This motion is supported and explained by the attached Dismissal Agreement.

21

22
     Dated: February 8, 2019                                  McGREGOR W. SCOTT
23                                                            United States Attorney
                                                    By:         /s/ Richard J. Bender
24                                                            RICHARD J. BENDER
                                                              Assistant U.S. Attorney
25

26

27

28
                                                          1
                              MOTION TO DISMISS INDICTMENT AS TO DEFENDANT TERI SCHELL
 1       McGREGOR W. SCOTT
         United States Attorney
 2       RICHARD J. BENDER
         Assistant United States Attorney
 3       501 I Street, Suite 10-100
         Sacramento, CA 95814
 4       Tel: (916) 554-2780
 5       Attorneys for the United States
      
 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10

11       UNITED STATES OF AMERICA,                       Case No. 2:14-CR-00325-JAM

12                         Plaintiff,                    ORDER DISMISSING INDICTMENT AS
                                                         TO DEFENDANT TERI SCHELL
13              v.

14       TERI SCHELL,

15                         Defendant.

16

17                                                 ORDER

18

19             Upon motion of the government, it is ORDERED that the charges in the Indictment as to
20   defendant are hereby dismissed.
21

22   February 13, 2019
23
                                                        /s/ John A. Mendez
24                                                     HON. JOHN A. MENDEZ.
                                                       United States District Court Judge
25

26

27

28
                                                        2
                              ORDER DISMISSING INDICTMENT AS TO DEFENDANT TERI SCHELL
